MEMORANDUM OPINION
                                         No. 04-10-00694-CV

                                    IN THE INTEREST OF G.C.

                      From the 225th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2006PA02372
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 6, 2011

DISMISSED FOR WANT OF PROSECUTION

           This is an accelerated appeal from the trial court’s order terminating appellant’s parental

rights. The trial court overruled appellant’s affidavit of indigence and determined his appeal was

frivolous. Appellant’s brief was originally due on November 29, 2010. On March 10, 2011, this

court ordered appellant, Mr. Robert Garza, pro se, to show cause in writing, no later than March

21, 2011, why this appeal should not be dismissed for want of prosecution. See Tex. R. App. P.

38.8(a). Mr. Garza did not respond. The appeal is dismissed for want of prosecution. See Tex.

R. App. P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed against Mr. Garza.

                                                        PER CURIAM